per curiam:
Hoy nos vemos obligados a suspender a un miembro de la profesión legal por infringir los Cánones 9, *46112, 18, 19, 20 y 38 del Código de Ética Profesional, infra, durante la tramitación de un pleito ante el Tribunal de Primera Instancia y por desatender los requerimientos de este Tribunal y de la Oficina del Procurador General. Estos son los hechos que dieron inicio a este procedimiento disciplinario.
H-i
El 29 de diciembre de 2015, el Dr. José R. Rodríguez Santiago (quejoso) presentó una queja contra el Ledo. Jaime L. Vázquez Bernier(1) Explicó que contrató al licen-ciado para que lo representase en una demanda de cobro de dinero e incumplimiento de contrato. Relató que la de-manda se presentó el 14 de junio de 2012 y planteó que el licenciado no realizó ninguna gestión en la tramitación de su causa de acción a partir de dicho momento. Además, alegó que desconoce cuál es el estado de su reclamación porque no ha logrado comunicarse con el letrado, a pesar de que intentó contactarlo en múltiples ocasiones mediante cartas, correos electrónicos y llamadas telefónicas. En ese contexto, explicó que contrató al Ledo. Angel L. Tapia Flores para que asumiese su representación legal e indicó que éste tampoco consiguió comunicarse con el licenciado. Fi-nalmente, afirmó que se siente desatendido por el letrado y que sospecha que no recuperará el dinero que reclamó en su demanda, a saber, $424,187.50.
La Secretaría de este Tribunal le cursó dos comunicacio-nes al licenciado Vázquez Bernier en las que se le requirió que presentase su contestación a la queja en un término de diez días(2) El letrado incumplió con los plazos provistos, por lo que, el 21 de septiembre de 2016, emitimos una Re-*462solución para concederle un término final e improrrogable de cinco días y cumpliese con lo ordenado.(3)
El 30 de septiembre de 2016, el licenciado Vázquez Ber-nier presentó su contestación a la queja. Explicó que cono-ció al quejoso en el 2005 y que entre ellos se desarrolló una relación de amistad. Relató que, a mediados del 2012, el doctor Rodríguez Santiago le comentó que tenía un pro-blema con un suplidor, pues adquirió $24,187.50 en losas de mármol que no le fueron entregadas. Afirmó que le re-comendó al quejoso que presentase una querella en la Po-licía, pero que también le indicó que entendía que la acción criminal estaría prescrita debido a que la transacción se consumó en el 2003. Explicó que inquirió sobre los porme-nores del negocio jurídico, a lo cual éste le respondió que el comercio se comprometió a almacenar gratuitamente su mercancía. De igual forma, relató que le solicitó al quejoso copia del contrato de compraventa y que éste le manifestó que solo contaba con una factura. Así, afirmó que le espe-cificó al quejoso la prueba que necesitaría para instar su reclamación judicial.
Por otro lado, aclaró que las gestiones que realizó en representación del doctor Rodríguez Santiago se dieron en el contexto de ayudar a un amigo, por lo que no suscribió un contrato de servicios profesionales. Explicó que, por tal razón, las comunicaciones con el quejoso siempre fueron mediante llamada telefónica o visita y negó que existiesen comunicaciones escritas.
En cuanto a la tramitación del pleito, relató que el pro-cedimiento se retrasó por los problemas de salud que sufrió la representación legal de la parte demandada. Expuso que intentó reunirse en más de una ocasión con dicho abogado para preparar el Informe del Manejo del Caso, pero afirmó que sus gestiones resultaron infructuosas. Por lo tanto, se-ñaló que la no presentación del Informe estuvo justificada *463y que la representación legal de la parte demandada le indicó que presentaría una moción de reconsideración para que se dejase sin efecto la sanción económica que le fue impuesta.
Por otra parte, afirmó que no compareció a la vista que se celebró el 25 de noviembre de 2013 por motivos de salud, de lo cual informó al tribunal oportunamente. Asimismo, relató que tampoco compareció a una vista que el tribunal señaló para el 28 de enero de 2014 —que anotó en su ca-lendario para el 28 de enero de 2015—, de la cual también fue excusado.
Por otro lado, advirtió que la parte demandada presentó una solicitud de desestimación, por lo que, en febrero de 2014, sometió una moción explicando que dialogó con la re-presentación legal de dicha parte sobre los documentos que necesitaba para replicar a la petición de desestimación. En ese contexto, expresó que se comprometió a desistir de la reclamación si los documentos provistos acreditaban que la demanda era inmeritoria y señaló que nunca recibió la in-formación solicitada.
De igual forma, planteó que su cliente tampoco le en-tregó la prueba que necesitaba para tramitar el litigio. Ex-plicó que, seis meses después de haber presentado la de-manda, el quejoso le entregó un listado de las llamadas que efectuó siete años después de haberse perfeccionado la transacción, “sin detalle de qui[é]n realizó las llamadas, con qui[é]n se sostuvo conversación y en qu[é] consistió la conversación”.(4) Además, explicó que recibió una nota post-it con varios nombres —algunos sin apellido— sin identificar quiénes eran y cuál era su relevancia en el caso, y sin sus datos personales ni información de contacto. Por último, indicó que el quejoso le entregó un borrador de una declaración jurada suscrita por una de sus empleadas so-bre las gestiones que realizó para obtener la entrega de la mercancía.
*464El licenciado Vázquez Bernier alegó que le advirtió al quejoso que “quizás se debería desistir de la demanda” si la evidencia no estaba disponible, por lo que lo responsabilizó por la desestimación del pleito.(5) En ese contexto, recono-ció que debió haber renunciado a la representación legal del quejoso o no haber instado la demanda hasta que se le suministrase la información requerida.
Finalmente, explicó que comenzó a reducir sus labores profesionales desde el 2014 y que, a partir de noviembre de 2015, solo atendió asuntos que podía despachar por medios electrónicos. Ello, pues la salud de su progenitora se dete-rioró al punto que tuvo que encargarse de su cuidado. Ad-mitió que no atendía la correspondencia, por lo que no se enteró de los requerimientos de este Tribunal hasta que se le notificó personalmente la Resolución que le concedía un término de cinco días para contestar la queja.
Posteriormente, referimos la queja a la Oficina del Pro-curador General para que se investigara conforme a lo dis-puesto en la Regla 14(d) del Reglamento de este Tribunal, 4 LPRA Ap. XXI-B. El 13 de marzo de 2017, el Procurador General presentó su informe, en el cual concluyó que el licenciado Vázquez Bernier infringió los Cánones 9, 12, 18, 19, 20 y 38 del Código de Ética Profesional, infra, al: (1) incumplir con las órdenes y los requerimientos del tribunal durante la tramitación del pleito; (2) no renunciar oportu-namente a la representación legal del quejoso cuando éste no le proveyó la información solicitada; (3) permitir que se desestimase con perjuicio una de las causas de acción de su cliente; (4) no informar a su cliente sobre las incidencias procesales del pleito; (5) no devolver el expediente cuando le fue requerido, y (6) desatender los requerimientos de su Oficina durante el procedimiento disciplinario.(6)
*465El 31 de marzo de 2017 emitimos una Resolución conce-diendo al licenciado Vázquez Bernier un término de veinte días para reaccionar al Informe del Procurador General. Le apercibimos que, de no comparecer, tomaríamos nuestra determinación sin el beneficio de su postura. El licenciado no compareció en el término provisto.
Por otro lado, el 2 de febrero de 2017, el Director de la Oficina de Inspección de Notarías (ODIN), Ledo. Manuel E. Avila de Jesús, presentó una Moción notificando incumpli-miento de orden y en solicitud de remedios. En esencia, explicó que el licenciado Vázquez Bernier incumplió con nuestra Resolución de 1 de diciembre de 2016, en la cual le concedimos un término de veinte días para que entregase los Protocolos para los años naturales 1993 y 1994, y un término de sesenta días para subsanar las deficiencias identificadas en su obra notarial.(7) Por consiguiente, nos solicitó que suspendamos inmediata e indefinidamente al licenciado del ejercicio de la notaría y que le confiramos un término final e improrrogable de treinta días para cumplir con lo ordenado, so pena de ser referido a un procedimiento de desacato.
I—i HH
El Código de Ética Profesional establece las normas mí-nimas de conducta que deben seguir los miembros de la profesión legal en el ejercicio de sus funciones. In re Armenteros Chervoni, 195 DPR 693, 699 (2016); In re Nazario Díaz, 195 DPR 623, 634 (2016). Ello en aras de promover un comportamiento ejemplar por parte de los letrados que beneficie a la ciudadanía, a la profesión y a las instituciones de justicia. In re Ortiz, Rivera, 195 DPR 122, 131 (2016); In re Mulero Fernández, 174 DPR 18, 29 (2008).
*466El Canon 9 del Código de Ética Profesional, 4 LPRA Ap. IX, impone a los abogados el deber de observar una conducta hacia los tribunales que se caracterice por el mayor respeto. In re De León Rodríguez, 190 DPR 378, 390 (2014). Entre otras cosas, este deber incluye la obligación de atender con prontitud las órdenes y los requerimientos del foro judicial. In re Irizarry Rodríguez, 193 DPR 633, 660 (2015); In re Fontánez Fontánez, 181 DPR 407, 416 (2011). Por lo tanto, un abogado quebranta este canon cuando incumple con las órdenes del tribunal, ya que dicho proceder constituye una afrenta al poder judicial. In re Rodríguez Quesada, 195 DPR 967, 969 (2016). De igual forma, se infringe este canon cuando se ignoran los reque-rimientos de la Oficina del Procurador General. In re Irizarry Irizarry, 190 DPR 368, 375 (2014).
Por otro lado, el Canon 12 del Código de Ética Profesional, 4 LPRA Ap. IX, exige que los miembros de la profesión tramiten “las causas que le son encomendadas con puntualidad y diligencia, lo cual conlleva desplegar to-das las diligencias necesarias para asegurar que no se cau-sen dilaciones indebidas”. In re Prado Galarza, 195 DPR 894, 904 (2016). La obligación de ser puntual en la trami-tación del pleito se extiende a todas las etapas del litigio. Id. En particular, hemos expresado que “la incomparecen-cia injustificada a las vistas señaladas por el tribunal y [...] las actuaciones y omisiones que coloquen en riesgo la causa de acción de los clientes” configuran violaciones a este Canon. In re Miranda Daleccio, 193 DPR 753, 761 (2015).
Por su parte, el Canon 18 del Código de Ética Pro-fesional, 4 LPRA Ap. IX, requiere que los letrados defien-dan los intereses de su cliente de forma competente. In re Roldán González, 195 DPR 414, 422 (2016); In re Rivera Nazario, 193 DPR 573, 582 (2015). En lo pertinente, este canon dispone lo siguiente:
*467Será impropio de un abogado asumir una representación profesional cuando está consciente de que no puede rendir una labor idónea competente y que no puede prepararse adecuada-mente sin que ello apareje gastos o demoras irrazonables a su cliente o a la administración de la justicia.
Es deber del abobado defender los intereses del cliente dili-gentemente, desplegando en cada caso su más profundo saber y habilidad y actuando en aquella forma que la profesión jurí-dica en general estima adecuada y responsable. 4 LPRA Ap. EX, C. 18.
Por consiguiente, cualquier actuación que pueda conlle-var, o que en efecto conlleve, la desestimación o el archivo de un caso constituye una infracción a este canon. In re Pietri Torres, 191 DPR 482, 488 (2014); In re Nieves Nieves, 181 DPR 25, 37 (2011).
El Canon 19 del Código de Ética Profesional, 4 LPRA Ap. IX, exige que el abogado sostenga una comuni-cación efectiva con su cliente, manteniéndolo informado de todo asunto importante que surja en el desarrollo del caso que le ha sido encomendado. In re Nazario Díaz, supra, pág. 638; In re Cuevas Borrero, 185 DPR 189, 200 (2012). Así, se infringe este canon cuando “no se atienden los re-clamos de información que el cliente solicita; no se le in-forma del resultado adverso de la gestión encargada; la acción se desestima o se archiva; no se mantiene al cliente al tanto del estado o la situación procesal del caso, o, sim-plemente, se le niega información del caso”. In re Reyes Coreano, 190 DPR 739, 752-753 (2014).
Por otro lado, el Canon 20 del Código de Ética Profesional, 4 LPRA Ap. IX, regula lo relacionado con el relevo de representación legal. Este canon exige que un abogado renuncie a la representación de su cliente cuando este último es negligente y no coopera con la tramitación del pleito. In re Rivera Nazario, supra, págs. 585-586; In re Cruz Tollinche, 112 DPR 699, 699-700 (1982). Ello, pues “[n]o renunciar le impide al letrado representar adecuada-mente a su cliente”, por lo que continuar con el caso cons-*468tituye un error de juicio y configura una violación a este canon. In re Ramos Hernández, 183 DPR 647, 655 (2011).
Finalmente, el Canon 38 del Código de Ética Pro-fesional, 4 LPRAAp. IX, requiere que los letrados se es-fuercen al máximo de sus capacidades para exaltar el honor y la dignidad de la profesión. In re Ortiz, Rivera, supra, págs. 133-134; In re Villalba Ojeda, 193 DPR 966, 975 (2015). Así, en reiteradas ocasiones hemos expresado que “los abogados son el espejo donde se refleja la imagen de la profesión”, por lo que éstos “deben actuar conforme al pun-tual sentido de responsabilidad que impone la función social que ejercen”. In re Prado Galarza, supra, pág. 906, citando a In re Rodríguez Vázquez, 176 DPR 168, 177 (2009). Véase, también, In re Gordon Menéndez, 183 DPR 628, 642 (2011).
H—I )—I
Según el expediente, el 21 de junio de 2012, el licenciado Vázquez Bernier presentó, en representación del quejoso, una demanda de cobro de dinero e incumplimiento de contrato. En ésta alegó que el 10 de febrero de 2003 su representado adquirió $24,187.50 en losas de mármol de la parte demandada, las cuales no le fueron entregadas. En la demanda solicitó la devolución de la suma satisfecha y una compensación de $50,000 por daños y perjuicios, así como $7,981.88 en honorarios de abogado.
El 27 de agosto de 2012, la parte demandada presentó su alegación responsiva, en la cual planteó que la causa de acción del quejoso era inmeritoria. Aceptó que el doctor Rodríguez Santiago adquirió las losas de mármol en con-troversia, pero alegó que éste no intentó recogerlas hasta el 2009, por lo que acumuló gastos de almacenaje que ex-cedían el costo del producto. Así, afirmó que, entre el 2009 y 2010, le informó al doctor Rodríguez Santiago que había dispuesto de la mercancía. Por otro lado, argumentó que no *469procedía la demanda instada contra el Sr. Erick Halais en su carácter personal, ya que el quejoso contrató con Tra-vertino Romano, Inc., una corporación con personalidad ju-rídica propia. Por lo tanto, solicitó que se declarase “sin lugar” la demanda y que se le concediesen $7,500 por ho-norarios de abogado.
El 5 de septiembre de 2012, el Tribunal de Primera Ins-tancia emitió una orden concediendo a las partes hasta el 15 de noviembre de 2012 para someter el Informe para el Manejo del Caso. Las partes incumplieron con el término provisto, por lo que el 26 de diciembre de 2012 el tribunal les impuso una sanción de $50 y les concedió hasta el 31 de enero de 2013 para presentar el Informe.
El 25 de enero de 2013, la representación legal de la parte demandada presentó una Moción en solicitud de re-consideración, en la cual solicitó que se relevara a ambos abogados de las sanciones impuestas, ya que el incumpli-miento se debió a los problemas de salud que enfrentó du-rante septiembre y octubre de 2012. El 5 de febrero de 2013, el Tribunal de Primera Instancia dejó sin efecto las sanciones y concedió a las partes un término de veinte días para que presentasen el Informe para el Manejo del Caso.
El 6 de marzo de 2013, las partes, por conducto de sus respectivas representaciones legales, presentaron una Mo-ción informativa en cumplimiento de orden, en la cual ex-presaron que presentarían el Informe en o antes del 29 de marzo de 2013. A pesar de lo anterior, las partes no presen-taron el Informe dentro del término provisto.
El 9 de mayo de 2013, el Tribunal de Primera Instancia señaló la Conferencia con Antelación al Juicio para el 25 de noviembre de 2013 y apercibió a las partes que, de no pre-sentar el Informe, les impondría sanciones económicas.
El 13 de agosto de 2013, la parte demandada presentó una Moción solicitando desestimación, en la que planteó que procedía la desestimación del pleito debido a que la parte demandante no efectuó trámite alguno durante los *470últimos seis meses. Posteriormente, la parte demandada presentó una segunda moción de desestimación. En ésta solicitó la desestimación de la reclamación instada contra el señor Halais en su carácter personal debido a que el quejoso adquirió el producto de una corporación con perso-nalidad jurídica propia.(8)
El 20 de septiembre de 2013, tras evaluar las solicitudes de desestimación ante su consideración, el Tribunal de Pri-mera Instancia notificó una orden en la que le concedió a la representación legal del doctor Rodríguez Santiago un tér-mino de veinte días para que expusiese su posición al respecto. En el ínterin, el 13 de septiembre de 2013, el licenciado Vázquez Bernier presentó una Moción informa-tiva y solicitud de término, en la cual expresó que confrontó problemas de salud que culminaron con una intervención quirúrgica que se se realizó el 9 de septiembre de 2013, por lo que requirió un término adicional de treinta días para replicar a las mociones de desestimación presentadas por la parte demandada. El 24 de septiembre de 2013 el foro primario declaró “ha lugar” la solicitud del licenciado.
El 25 de noviembre de 2013 se celebró la Conferencia con Antelación a Juicio. El licenciado Vázquez Bernier no compareció, pero se excusó oportunamente. Así, la vista se recalendarizó para el 28 de enero de 2014. Sin embargo, ninguna de las partes compareció a este señalamiento, por lo que, el 28 de enero de 2014, el Tribunal de Primera Ins-tancia concedió un término de diez días a los abogados de las partes para que mostrasen causa por la cual no debía imponérseles una sanción de $500 por su incomparecencia.
El 10 de febrero de 2014, el licenciado Vázquez Bernier presentó una Moción informativa en cumplimiento de orden. Explicó que le cursó un requerimiento de documen-tos a la parte demandada con el propósito de acreditar que *471Travertino Romano, Inc. no era un alter ego del señor Halais. Por lo anterior, solicitó que se le ordenase a la parte demandada a cumplir con la producción de documen-tos en un término de treinta días y que se le concediese un término de quince días para oponerse a las solicitudes de desestimación. Ese mismo día, el licenciado también pre-sentó una demanda enmendada, en la cual reiteró que la corporación era un alter ego de los demandados, por lo que éstos respondían solidariamente.
El 14 de febrero de 2014, el Tribunal de Primera Instan-cia emitió una orden mediante la cual denegó la enmienda a la demanda. Concedió, además, un término de diez días a la parte demandante para que expusiese su posición en cuanto a los documentos solicitados.
El 5 de marzo de 2014, el licenciado Vázquez Bernier presentó una Moción informativa sobre fechas ofrecidas para conferencia sobre el estado de los procedimientos, en la cual identificó varias fechas hábiles para pautar la con-ferencia sobre el estado de los procedimientos. El tribunal calendarizó el señalamiento para el 27 de mayo de 2014. Sin embargo, el licenciado Vázquez Bernier se ausentó de la vista, por lo que el foro primario notificó una Minuta mediante la cual le impuso una sanción de $400 por su incomparecencia y por su incumplimiento con las órdenes del tribunal. Además, según surge de la Minuta, dictó sen-tencia desestimando la reclamación instada contra el señor Halais en su carácter personal.
Así las cosas, el 23 de octubre de 2014, el Tribunal de Primera Instancia emitió una sentencia declarando “ha lu-gar” la moción de desestimación de la parte demandada y desestimando con perjuicio la misma reclamación al amparo de la Regla 39.2(b) de Procedimiento Civil, 32 LPRA Ap. V. En su sentencia, resaltó el incumplimiento reiterado del li-cenciado Vázquez Bernier con las órdenes del tribunal y destacó que éste nunca presentó su posición en torno a las mociones de desestimación que obraban en el expediente.
*472Luego de evaluar la conducta del licenciado Vázquez Bernier a la luz de los hechos reseñados, concluimos que el licenciado infringió los Cánones 9, 12, 18, 19, 20 y 38 del Código de Etica Profesional, supra.
En primer lugar, el letrado desatendió las múltiples ór-denes que emitió el foro primario requiriéndole que se ex-presase sobre las mociones de desestimación que presentó la parte demandada y se ausentó de varias vistas señala-das durante la tramitación del procedimiento. Dicho proce-der configuró una violación a los Cánones 9 y 12 del Código de Ética Profesional, supra. Como previamente menciona-mos, el Canon 9, supra, impone a los abogados el deber de observar una conducta hacia los tribunales que se caracte-rice por el mayor respeto, por lo que ignorar los requeri-mientos del foro judicial configura una infracción a este canon. In re Rodríguez Quesada, supra, pág. 969. De igual forma, la desatención a las órdenes y los señalamientos del tribunal constituye una violación al Canon 12, supra, toda vez que éste exige que los letrados tramiten las causas que le son encomendadas con puntualidad y diligencia, de modo que no se ocasionen dilaciones indebidas en la adju-dicación del pleito. In re Prado Galarza, supra, pág. 904.
Por otro lado, el Canon 18 del Código de Ética Profesio-nal requiere que los abogados defiendan los intereses de su cliente de forma competente. In re Roldán González, supra, pág. 422; In re Rivera Nazario, supra, pág. 582. Por lo tanto, cualquier actuación que pueda conllevar, o que en efecto conlleve, la desestimación o el archivo de un caso constituye una infracción a este canon. In re Pietri Torres, supra, pág. 488. En el caso de autos, la desidia del licenciado Vázquez Bernier ocasionó que se desestimase con perjuicio una de las causas de acción de su cliente, por lo que su conducta también infringió este canon.
Por otra parte, el Canon 19, supra, exige que el abogado mantenga a su cliente informado de todo asunto impor-tante que surja en el desarrollo del caso que le fue *473encomendado. In re Nazario Díaz, supra, pág. 638. En el caso que nos ocupa, el licenciado Vázquez Bernier no in-formó a su cliente tan siquiera de la desestimación que realizó el foro primario, por lo que su proceder quebrantó la obligación impuesta por este canon.(9)
Por otro lado, el licenciado infringió el Canon 20 del Código de Etica Profesional, supra. Ello, pues de los documen-tos que obran en los autos del caso no surge que el letrado haya devuelto el expediente al quejoso, a pesar de los múl-tiples requerimientos que éste le hizo a tales efectos. De igual forma, el licenciado transgredió este canon al no re-nunciar oportunamente a la representación del quejoso cuando se percató de que éste, según él, no estaba coope-rando con la tramitación del pleito. Véase In re Rivera Nazario, supra, págs. 585-586; In re Cruz Tollinche, supra, págs. 699-700.
En vista de lo anterior, resulta forzoso concluir que el licenciado Vázquez Bernier no exaltó el honor y la dignidad de la profesión, por lo que su conducta también infringió el Canon 38 del Código de Etica Profesional, supra. In re Ortiz, Rivera, supra, págs. 133-134; In re Villalba Ojeda, supra, pág. 975.
Finalmente, cabe resaltar que el licenciado desatendió los requerimientos de la Oficina del Procurador General durante el procedimiento disciplinario. Según surge de la Moción notificando incumplimiento de orden y en solicitud de remedios, presentada por el Director de la ODIN, el le-trado también incumplió con los términos que le fueron provistos para que subsanara las deficiencias identificadas en su obra notarial y para que entregara los Protocolos que formó para los años naturales 1993 y 1994. Ambas actua-ciones configuran una violación a los Cánones 9 y 12 del Código de Etica Profesional, supra. Véase In re Irizarry Irizarry, supra, pág. 375.
*474El trámite procesal antes descrito, así como la desaten-ción del licenciado a nuestras órdenes y a los requerimien-tos de la Oficina del Procurador General, denotan un pa-trón de irresponsabilidad que, a nuestro juicio, lo inhabilita para continuar ejerciendo la profesión. Tal y como surge del expediente, el licenciado incumplió en rei-teradas ocasiones con las órdenes del Tribunal de Primera Instancia y se ausentó a tres vistas que fueron debida-mente señaladas. De igual forma, no presentó el Informe para el Manejo del Caso ni se opuso a las dos mociones de desestimación que presentó la parte demandada, entre otras omisiones durante el proceso judicial. No podemos permitir que los miembros de la profesión se comporten con tal desidia en perjuicio a los derechos de sus clientes.
IV
Luego de concluir que el licenciado Vázquez Bernier in-fringió los Cánones 9, 12, 18, 19, 20 y 38 del Código de Etica Profesional, supra, nos resta determinar cuál es la sanción correspondiente. Según hemos explicado, al mo-mento de imponer una sanción disciplinaria debemos con-siderar: el historial previo del abogado; su reputación en la comunidad; si ésta constituye su primera falta y si alguna parte resultó perjudicada; la aceptación de la falta y su sincero arrepentimiento; si la conducta se realizó con ánimo de lucro; si se trata de un comportamiento aislado; el resarcimiento al cliente, así como cualquier otra consi-deración pertinente a los hechos. In re Morell Bergantiños, 195 DPR 759, 765 (2016); In re Peña Santiago, 185 DPR 764, 787 (2012).
En el caso de autos, las actuaciones del licenciado per-judicaron directamente los intereses de su cliente, pues sus acciones provocaron la desestimación con perjuicio de la causa de acción que le fue encomendada. En ocasiones an-teriores, hemos sancionado conductas similares con una *475suspensión de tres meses. Véase In re Morell Bergantiños, supra; In re Ramos Hernández, supra. No obstante, en el caso de autos el letrado también infringió otros preceptos éticos, por lo que debemos atemperar su sanción para que refleje la gravedad de su conducta.
Por consiguiente, suspendemos inmediatamente al Ledo. Jaime L. Vázquez Bernier por un término de seis meses del ejercicio de la abogacía e indefinidamente del ejercicio de la notaría. En consecuencia, la fianza notarial queda automá-ticamente cancelada. El señor Vázquez Bernier deberá no-tificar a todos sus clientes de su inhabilidad para continuar representándolos y, de proceder, devolverles los honorarios que haya recibido por los servicios profesionales que no po-drá realizar. Be igual forma, deberá informar inmediata-mente de su suspensión a cualquier foro judicial o adminis-trativo ante el cual tenga algún asunto pendiente. Además, deberá acreditar y certificar ante este Tribunal el cumpli-miento con lo anterior dentro del término de treinta días contados a partir de la notificación de esta Opinión “per curiam” y Sentencia. No hacerlo podría acarrear que no se le reinstale cuando lo solicite.

Por otro lado, ordenamos al señor Vázquez Bernier a que subsane las deficiencias identificadas en su obra notarial y entregue los Protocolos que formó para los años naturales 1993 y 1994 en un término de treinta días, so pena de ser referido a un procedimiento de desacato. Notifíquese perso-nalmente esta Opinión “per curiam” y Sentencia al Sr. Jaime L. Vázquez Bernier.


Se dictará sentencia de conformidad.

La Juez Asociada Señora Rodríguez Rodríguez y el Juez Asociado Señor Feliberti Cintrón no intervienen.

 El Lcdo. Jaime L. Vázquez Bernier fue admitido al ejercicio de la abogacía el 13 de enero de 1992 y prestó juramento como notario el 8 de junio de 1993.


 Según surge del expediente, las comunicaciones se cursaron el 4 de enero y el 8 de abril de 2016.


 La Resolución se notiñcó personalmente al licenciado el 23 de septiembre de 2016.


 Contestación a queja, pág. 5.


 Íd., pág. 7.


 En específico, el 2 de marzo de 2017, la Oficina del Procurador General le cursó rm requerimiento de información al licenciado Vázquez Bemier, en el cual le solicitó que informase si devolvió el expediente del caso y si notificó la sentencia al quejoso. Informe de la Oficina del Procurador General, págs. 19-20.


 Ello pues, el 6 de septiembre de 2016 ordenamos la incautación preventiva de la obra notarial del licenciado por su falta de cooperación con el proceso de inspección.


 Según surge del expediente, la segunda moción de desestimación se presentó el 28 de agosto de 2013. Informe de la Oficina del Procurador General, pág. 13.


 De hecho, el licenciado Vázquez Bernier admitió en su contestación a la queja que no atendía la correspondencia “por no hacer uso de dicho método” de comunicación. Contestación a queja, pág. 8.